*643Contrary to the defendant’s contention, “[w]e find no basis on this record to disturb the amount of the undertaking fixed by the Supreme Court to compensate the [plaintiffs] for damages incurred by reason of the injunction in the event of a final determination that the [defendant was] not entitled to injunctive relief. The fixing of the amount of an undertaking is a matter within the sound discretion of the Supreme Court, and its determination will not be disturbed absent an improvident exercise of that discretion” (Ujueta v Euro-Quest Corp., 29 AD3d 895, 896 [2006] [citations and internal quotation marks omitted]). Here, at the time the amount of the undertaking was fixed, it was rationally related to the amount of potential damages that the plaintiffs established they might sustain (see CPLR 6312 [b]; Ujueta v Euro-Quest Corp., 29 AD3d at 896; Blueberries Gourmet v Aris Realty Corp., 255 AD2d 348, 350 [1998]; cf. Access Med. Group, P.C. v Straus Family Capital Group, LLC, 44 AD3d 975 [2007]). Ritter, J.P., Florio, Miller and Dillon, JJ., concur.